EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Capria on 3/11/2021 & 3/15/2021.
The application has been amended as follows: 
In the claims:
Claim 1 has been amended as follows:
1. A method of producing a decorative panel and installing the decorative panel on a surface, the method comprising:
providing a mold;
applying a layer of a gel coat on the mold to form a first gelcoat layer, the first gelcoat layer defining a front of the decorative panel;
curing the first gelcoat layer;
providing a printer, the printer being operatively coupled to a controller;
inputting a tridimensional profile of the first gelcoat layer in the controller;
after curing the first gelcoat layer, printing at least one ink directly onto the cured first gelcoat layer using the printer, the controller adjusting 
curing the at least one ink printed onto the cured first gelcoat layer;
after curing the at least one ink printed onto the cured first gelcoat layer, applying a layer of an opaque gel coat on the first gelcoat layer and the at least one ink printed on the first gelcoat layer to form a second gelcoat layer, the at least one ink being sandwiched between the first gelcoat layer and the second gelcoat layer, and wherein the at least one ink is at least partially visible through the first gelcoat layer;
after forming the second gelcoat layer, curing the second gelcoat layer;
after curing the second gelcoat layer, applying a reinforcement material on the second gelcoat layer to form a rigid reinforcement layer;
curing the rigid reinforcement layer; 
after curing the rigid reinforcement layer, removing the mold, thereby obtaining the decorative panel, wherein the front of the decorative panel faces away from the surface when the decorative panel is installed on the surface; and
installing the decorative panel on the surface, wherein the second gelcoat and reinforcing layer are disposed between the first gelcoat layer and the surface.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As discussed in the prior action, the closest prior art is Segall (US PG Pub 2005/0227006; hereafter ‘006) which discloses a process of applying a first gelcoat layer, printing on said first gelcoat layer, applying a second gelcoat layer and then applying an additional layer that can be interpreted as a reinforcing layer. However, the structure of ‘006 is installed such that the reinforcing layer is the outermost layer and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/Primary Examiner, Art Unit 1712